Citation Nr: 1815401	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee medial meniscus tear, status post arthroscopy, popliteal cyst, sclerotic lesion on the lateral tibia secondary to healed fracture of the proximal fibular shaft (excluding the period of a temporary 100 percent rating from April 26, 2011 through June 30, 2011 based upon convalescence pursuant to 38 C.F.R. § 4.30).

2.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the left knee from May 11, 2011 through November 30, 2014

3.  Entitlement to a separate compensable rating for limitation of flexion of the left knee December 1, 2014.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991, from April 2001 to April 2004, from January 2006 to April 2007, and from January 2013 to December 2013.  He also had unverified active duty for training in the Army Reserves from July 1989 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The August 2011 rating decision assigned a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for convalescence related to the left knee medial meniscal tear, from April 26, 2011 through June 30, 2011, continued a 20 percent rating from July 1, 2011, and assigned a separate rating of 10 percent for limitation of flexion of the left knee due to painful motion, effective May 11, 2011.  

An April 2014 rating decision found that it was clear and unmistakable error for the August 2011 rating decision to assign a separate rating of 10 percent for limitation of left knee flexion, and proposed severance of the separate rating.  A September 2014 rating decision severed service connection for limitation of flexion of the left knee due to painful flexion, effective December 1, 2014, with the rationale that assigning separate compensable ratings under DC 5258 and 5260 was impermissible pyramiding.  Although the September 2014 rating decision is not on appeal, the issue of whether a separate compensable rating for limitation of flexion of the left knee is warranted, from December 1, 2014, is part of the increased rating claim before the Board.


FINDINGS OF FACT

1.  Excluding the period from April 26, 2011 through June 30, 2011, when the Veteran was assigned a temporary total disability rating pursuant to 38 C.F.R. § 4.30, the Veteran's left knee medial meniscal tear is productive of frequent episodes of locking, pain, and effusion into the joint.

2.  From May 11, 2011 through November 30, 2014 the Veteran's left knee disability was productive of painful motion limited to, at worst, 80 degrees of flexion and full extension.

3.  From December 1, 2014 the Veteran's left knee disability was productive of painful motion limited to, at worst, 80 degrees of flexion and full extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected left knee meniscal tear have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5258 (2017).

2.  The criteria for a rating in excess of 10 percent for limitation of flexion of the left knee, from May 11, 2011 through November 30, 2014, have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

3.  The criteria for a separate rating of 10 percent, and no higher, for limitation of flexion of the left knee, from December 1, 2014, have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that the VA examination findings do not meet the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board notes that active range of motion testing produces range of motion test results which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Therefore, in the case at hand, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight-bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  The examinations did not describe functional limitations due to flare-ups in terms of range of motion, but the July 2015 examination report explained that this was not feasible because describing functional limitation in terms of severity based on a possible future event would be mere speculation.  The Board recognizes the examiner's assertion that he is unable to speculate on what functional limitation might be during a flare-up, and that a new examiner would not be more likely to obtain such information if this appeal was remanded for a new examination.  Therefore, additional remand would result in delay with no possible benefit flowing to the Veteran, and is unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

The Veteran contends that he should receive a higher disability rating because of his left knee symptoms.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under DC 5260 or 5261, a separate evaluation could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5003.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is in order if extension of the knee is limited to 10 degrees.  A 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.  

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71, DC 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71, DC 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

There is no evidence of ankylosis (38 C.F.R. § 4.71, DC 5256), instability (38 C.F.R. § 4.71, DC 5257), malunion or nonunion of the tibia and fibula (38 C.F.R. § 4.71, DC 5262), or genu recurvatum (38 C.F.R. § 4.71, DC 5263).  Therefore, these DCs will not be discussed at length.

The Veteran was convalescing due to left knee arthroscopy until July 1, 2011.  Nonetheless, the Board notes that the Veteran had improved pain and full range of motion in June 2011.

An August 2011 examination found no instability, and no episodes of dislocation or subluxation.  However, the Veteran did have locking episodes occurring daily or more often, severe daily flare-ups resulting in difficulty bending the left knee and being in standing position.  His range of motion was 120 degrees of flexion with full extension.  After repetition, his range of motion was limited to 100 degrees.  

In October 2011, the Veteran had completed physical therapy, but described knee pain.  He had full extension, but incomplete flexion, limited to 80 or 90 degrees.  The Veteran was not able to run or squat.  In October 2014, he reported that his knee locked with activity.

A July 2015 examination noted flare-ups were brought on by prolonged ambulation, kneeling, going up stairs, and squatting.  His flexion was limited to 120 degrees, with full extension, and pain on flexion.  There was no evidence of pain with weight-bearing.  After repetitions, flexion was limited to 115 degrees.  The examiner could not describe functional limitation after repetitive movement over time or during flare-ups without resorting to speculation because he could not speculate on possible future events.  There was no instability, and no impact on the ability to perform any type of occupational task, although there were frequent episodes of joint pain.  

A June 2016 functional capacity form noted that the Veteran's left knee prevented him from evading direct and indirect enemy fire, moving 40 pounds while wearing protective gear for 100 yards, and jogging 2 miles.

As noted above, the Veteran was assigned a temporary 100 percent rating for his left knee meniscal tear due to convalescence, pursuant to 38 C.F.R. § 4.30, from April 26, 2011 through June 30, 2011.  From July 1, 2011, the Veteran has been assigned a rating of 20 percent for the left meniscal tear.  This is the maximum rating available for a disability of semilunar cartilage.  The Board has considered other disability ratings, but there is no sign that the Veteran's symptoms are the equivalent of ankylosis (38 C.F.R. § 4.71, DC 5256), malunion or nonunion of the tibia and fibula (38 C.F.R. § 4.71, DC 5262), or genu recurvatum (38 C.F.R. § 4.71, DC 5263).  Therefore, the DCs covering those disabilities do not apply.  A rating in excess of 20 percent for a meniscal tear under DC 5258 must, therefore, be denied.

However, the Veteran's symptoms do indicate functional impairment of limitation of flexion.  The Board recognizes the September 2014 rating decision severed a separate rating for limitation of flexion under the belief that compensation under both DC 5258 and DC 5260 would be impermissible pyramiding pursuant to 38 C.F.R. § 4.14.  However, a 2017 United States Court of Appeals for Veterans Claims (Court) decision clarified that compensation under DC 5257 or 5258 as well as limitation of movement, such as expressed in DC 5260 or 5261, is not pyramiding.  See Lyles v. Shulkin, 29 Vet. App. 107 (2017).  Therefore, the Board may assign a separate compensable rating for limitation of flexion when, as in this case, it is warranted.

The Veteran has functional impairment of painful motion, and limitation of flexion to, at worst, 80 degrees.  His extension is full throughout the period on appeal.  Flexion limited to 80 degrees does not warrant a compensable rating under DC 5260.  However, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  Therefore, the Board will assign the Veteran a separate compensable rating for painful limitation of flexion throughout the period on appeal.  The Veteran's flexion does not come close to flexion limited to 30 degrees, which is required for a 20 percent rating, so a rating in excess of 10 percent is not warranted.  

Ultimately, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for meniscal tear under DC 5258, and against a rating in excess of 10 percent for limitation of left knee flexion for the rating period from May 11, 2011 through November 30, 2014.  As the preponderance of the evidence is against those claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  As such, the Veteran's claims for a rating in excess of 20 percent for meniscal tear under DC 5258, and a rating in excess of 10 percent for limitation of left knee flexion for the rating period from May 11, 2011 through November 30, 2014, must be denied.  The Board finds that the evidence of record supports a separate compensable rating of 10 percent, but no higher, for limitation of left knee flexion from November 30, 2014.  38 U.S.C. § 5107(b).

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



ORDER

Entitlement to a rating in excess of 20 percent for left knee medial meniscus tear status post arthroscopy, popliteal cyst, sclerotic lesion on the lateral tibia secondary to healed fracture of the proximal fibular shaft (excluding the period of a temporary 100 percent rating from April 26, 2011 through June 30, 2011 based upon convalescence pursuant to 38 C.F.R. § 4.30) is denied.

Entitlement to a rating in excess of 10 percent for painful limitation of flexion of the left knee, for the period from May 11, 2011 through November 30, 2014, is denied.

Entitlement to a separate rating of 10 percent for painful limitation of flexion of the left knee, from December 1, 2014, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


